Citation Nr: 0206021	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  00-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date for a 100 percent schedular 
rating for service connected psychiatric disability prior to 
March 29, 1994.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from August 5, 1982, to 
September 16, 1982.  This appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1999 decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO). 

The Board, in a March 2001 decision, denied the veteran's 
claim for an earlier effective date.

The appellant appealed to the Court.  In October 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
March 2001 Board decision and remanded the case to the Board 
for proceedings consistent with the Joint Motion for Remand.

In May 2002, the veteran's representative submitted 
additional written arguments to the Board.


REMAND

The veteran contends that he is entitled to an effective date 
prior to March 29, 1994, for the award of a 100 percent 
schedular evaluation for his service-connected psychiatric 
disability.  That benefit was denied by a rating decision 
dated in September 1999, and the veteran submitted a notice 
of disagreement (NOD) that same month.  The Joint Motion for 
Remand noted that the statement of the case (SOC) issued to 
the veteran in February 2000 did not contain a discussion of 
the laws and regulations pertaining to the issue of 
entitlement to an earlier effective date.  The Joint Motion, 
which was adopted by the Court, stated that "remand is 
therefore required to issue a proper SOC and to afford 
Appellant the opportunity to adequately prepare his case 
before the Board."

The veteran's representative, in additional arguments 
submitted to the Board in May 2002, has contended that a 
proper NOD to the original grant of service connection in 
December 1983 was filed in February 1984, and that, since no 
SOC was issued, the claim for an increased evaluation has 
been open since that time.  Alternatively, the representative 
argues a statement received in October 1984 from the veteran 
could also be considered an NOD, or that the claim for 
increase filed in July 1993 should represent the date of 
claim for the purposes of assigning an effective date, since 
the veteran's statement received in April 1994 could be 
construed as an NOD with the denial of the July 1993 claim 
rather than as a claim for increase.

The Board notes that the Federal Circuit has recently issued 
an opinion upholding 38 C.F.R. § 20.201 (2001), the VA 
regulation that defines what constitutes a proper NOD.  See 
Gallegos v. Principi, 283 F.3d 1309 (Fed.Cir. 2002).  A 
similar regulation was in place at the time the veteran's 
February 1984 written statement was received.  See 38 C.F.R. 
§ 19.118 (1983).  Both regulations require that an NOD 
express disagreement with a determination by the RO and a 
desire to contest the result.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should provide the veteran and his 
representative with a SOC containing the 
law and regulations addressing 
entitlement to an earlier effective date 
for the 100 percent schedular evaluation 
of his service connected psychiatric 
disorder (including 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).  
The SOC should address the arguments made 
by the veteran's representative in May 
2002 in light of the Federal Circuit's 
opinion in Gallegos as well as 38 C.F.R. 
§ 20.201 (2001), and 38 C.F.R. § 19.118 
(1983); the RO should determine whether 
any one of the written statements of the 
veteran received in February 1984, 
October 1984, or April 1994 would 
constitute an NOD, i.e. express 
dissatisfaction with the rating action 
and an intent to appeal.  After allowing 
sufficient time for a response, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




